TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 14, 2015



                                     NO. 03-14-00173-CR


                                    Brian Taylor, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.